DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are still pending.

Terminal Disclaimer
I. Double Patenting Rejections
As discussed in interviews with attorney of record Edward Caja (No. 60,652) conducted June 26-27, 2020, Applicant filed a Terminal Disclaimer over U.S. Patents No. 10,622,822, 10,826,319 and 10,840,733, which was approved on July 27, 2022, thus, double patenting rejections do not apply.

Allowable Subject Matter
Claims 1-16 are allowed.
With respect to claim 1, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “a rotating fan assembly comprising: a fan having a rotatable blade; and a magnet affixed to an end of the rotatable blade; and a sliding magnet assembly comprising; a magnet configured to slide along a magnet guideway when current is supplied to the motor from a photocoupler, wherein the magnet in the sliding magnet assembly has opposite polarity of the magnet of the rotating fan assembly and therefore repels the magnet of the rotating fan assembly as it slides back and forth along the magnetic guideway causing the fan to rotate, generating current to charge the power source” in combination with all the other elements recited in claim 1.
Claims 2-8, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 9 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.
Claims 10-16, being dependent on claim 14, are allowable for the same reasons as claim 9.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitworth et al. US PGPUB 2013/0328416 discloses a system operative to continually charge a device comprising at least one dedicated sensor operative to detect vibrations, a sliding magnet assembly, a capacitor and a battery. However, Whitworth fails to further teach or suggest the allowable subject matter noted above.
Valentino et al. US Patent 9,103,920 discloses an energy harvesting system which harvests vibration energy and comprises magnets. However, Valentino fails to further teach or suggest the allowable subject matter noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859